Exhibit 10

Full-Term Exercise Period on Retirement

MAYVILLE ENGINEERING COMPANY, INC.

2019 OMNIBUS INCENTIVE PLAN

STOCK OPTION AWARD

[PARTICIPANTID]

[FIRSTNAME] [LASTNAME]

You have been granted an option (your “Option”) to purchase shares (“Shares”) of
Common Stock of Mayville Engineering Company, Inc. (the “Company”) under the
Mayville Engineering Company, Inc. 2019 Omnibus Incentive Plan (the “Plan”),
effective as of the Grant Date, with the following terms and conditions:

 

Grant Date:    [_____________], [___] Vesting Commencement Date       
[_____________], [___] Type of Option:   

[Nonqualified Stock Option]

[Incentive Stock Option]

Number of Option Shares:    [SHARES GRANTED] Exercise Price per Share:    U.S.
$[__.__] Vesting:   

The Option will vest and become exercisable with respect to [____] ([___]) of
the total Option Shares on each of the first [____] anniversaries of the Vesting
Commencement Date, provided that you remain in continuous employment or service
with the Company or an Affiliate until the applicable vesting date.

 

In the event of your termination of employment or service with the Company or
its Affiliates as a result of your death or disability (as determined by the
Administrator), then 100% of this Option will vest in full on the date of such
termination.

 

Upon a Change of Control, Section 17(c) of the Plan will apply to this Option.

 

Except as otherwise provided above, upon your termination of employment, or
cessation of services to, the Company and its Affiliates prior to the date the
Option is fully vested, you will forfeit the unvested portion of the Option.

Termination Date:   

Your Option expires at, and cannot be exercised after, the earliest to occur of:

 

•  The tenth (10th) anniversary of the Grant Date;

 

•  12 months after your termination of employment or service as a result of
death or disability (as determined by the Administrator);

 

•  Your termination of employment or service for Cause; or



--------------------------------------------------------------------------------

  

 

•  90 days after your termination of employment or service for any other reason
except an approved retirement as determined by the Administrator in its
discretion, provided that if you die during this 90-day period, the exercise
period will be extended until 12 months after the date of your death.

 

If you retire in an approved retirement, any then-vested portion of your Option
will remain outstanding and will expire upon the tenth (10th) anniversary of the
Grant Date to the extent not exercised prior to such date; provided that, if you
engage in any action constituting, as determined by the Administrator in its
discretion a breach of an agreement between you and the Company or an Affiliate
concerning noncompetition, nonsolicitation, confidentiality, trade secrets,
intellectual property, nondisparagement or similar obligations, then your Option
will immediately terminate without consideration.

 

If the date this Option terminates as specified above falls on a day on which
the stock market is not open for trading or on a date on which you are
prohibited by Company policy (such as an insider trading policy) from exercising
the Option, the termination date shall be automatically extended to the first
available trading day following the original termination date, but not beyond
the tenth (10th) anniversary of the Grant Date.

Manner of Exercise:   

You may exercise your Option only to the extent vested and only if it has not
terminated. To exercise your Option, you must complete the “Notice of Stock
Option Exercise” form provided by the Company and return it to the address or
send it via facsimile or email as indicated on the form, or use the equity
platform procedure prescribed by the Company. The form will be effective when it
is received by the Company, but exercise will not be completed until you pay the
total exercise price and all applicable withholding taxes due as a result of the
exercise to the Company.

 

If someone else wants to exercise your Option after your death, that person must
contact the Company and prove to the Company’s satisfaction that he or she is
entitled to do so.

 

Your ability to exercise your Option may be restricted by the Company if
required by applicable law.

 

No fractional Shares shall be issued pursuant to the grant or exercise of this
Option. The Administrator shall determine whether the cash value of such
fraction shall be paid or whether the fraction shall be canceled for no
consideration.

Market Stand-Off:    In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act of 1933, as amended, you agree that you shall not
directly or indirectly sell, make any short sale of, loan, hypothecate, pledge,
offer, grant or sell any option or other contract for the purchase of, purchase
any option or other contract for the sale of, or otherwise dispose of or
transfer or agree to engage in any of the foregoing transactions with respect
to, any Shares acquired under this Stock Option Award without the prior written
consent of the Company. Such restriction shall be in effect for such period of
time following the date of the final prospectus for the offering as may be
determined by the Company. In no event, however, shall such period exceed one
hundred eighty (180) days.

 

2



--------------------------------------------------------------------------------

Restrictions on Transfer:    Your Option and all rights hereunder shall be
non-assignable and non-transferable other than by will or the laws of descent
and distribution and shall be exercisable during your lifetime only by you or
your guardian or legal representative. Taxes:   

You (and not the Company or any Affiliate) shall be responsible for your
federal, state, local or foreign tax liability and any of your other tax
consequences that may arise as a result of the transactions contemplated by this
Option. You shall rely solely on the determinations of your own tax advisors or
your own determinations, and not on any statements or representations by the
Company or any of its agents, with regard to all such tax matters. To the extent
that the receipt, vesting or exercise of this Option, or other event, results in
income to you for federal, state or local income tax purposes, you shall deliver
to the Company or its Affiliate at the time the Company or its Affiliate is
obligated to withhold taxes in connection with such receipt, vesting, exercise
or other event, as the case may be, such amount as the Company or its Affiliate
requires to meet its withholding obligation under applicable tax laws or
regulations, and if you fail to do so, the Company shall not be obligated to
deliver any Shares to you and shall have the right and authority to deduct or
withhold from other compensation payable to you an amount sufficient to satisfy
its withholding obligations.

 

To the extent permitted by the Company at the time a tax withholding requirement
arises, you may satisfy the withholding requirement in whole or in part, by
electing to have the Company withhold for its own account that number of Shares
otherwise deliverable to you upon exercise having an aggregate Fair Market Value
on the date the tax is to be determined equal to the tax that the Company must
withhold in connection with the exercise; provided that the amount so withheld
shall not exceed the maximum statutory rate to the extent necessary to avoid an
accounting charge. The Fair Market Value of any fractional Share not used to
satisfy the withholding obligation (as determined on the date the tax is
determined) will be paid to you in cash.

Miscellaneous:   

•  Neither the Plan nor the grant of the Option shall constitute or be evidence
of any agreement or understanding, express or implied, that you have a right to
continue as an employee of the Company or any of its Affiliates for any period
of time, or at any particular rate of compensation.

 

3



--------------------------------------------------------------------------------

  

 

•  The Plan and this Option constitute the entire understanding of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements between you and the Company with respect to
the subject matter hereof. You expressly warrant that you are not accepting this
Option in reliance on any promises, representations, or inducements other than
those contained herein.

 

•  By accepting the grant of your Option, you agree not to sell any Shares
acquired in connection with your Option other than as set forth in the Plan and
at a time when applicable laws, Company policies or an agreement between the
Company and its underwriters do not prohibit a sale.

 

•  As a condition of the granting of your Option, you agree, for yourself and
your legal representatives or guardians, that this Stock Option Award shall be
interpreted by the Committee and that any interpretation by the Committee of the
terms of this Stock Option Award or the Plan and any determination made by the
Committee pursuant to this Stock Option Award or the Plan shall be final,
binding and conclusive.

 

•  Subject to the terms of the Plan, the Committee may modify or amend this
Stock Option Award without your consent as permitted by Section 15(c) of the
Plan or: (i) to the extent such action is deemed necessary by the Committee to
comply with any applicable law or the listing requirements of any principal
securities exchange or market on which Shares are then traded; (ii) to the
extent the action is deemed necessary by the Committee to preserve favorable
accounting or tax treatment of any award for the Company; or (iii) to the extent
the Committee determines that such action does not materially and adversely
affect the value of this Stock Option Award or that such action is in the best
interest of you or any other person who may then have an interest in this Stock
Option Award.

 

•  This Stock Option Award may be executed in counterparts.

Your Option is granted under and governed by the terms and conditions of the
Plan. The terms of the Plan to the extent not stated herein are expressly
incorporated herein by reference and in the event of any conflict between this
Option and the Plan, the terms of the Plan shall govern, control and supersede
over the provisions of this Option. Capitalized terms used in this Option and
not defined shall have the meanings given in the Plan.

 

4



--------------------------------------------------------------------------------

BY ACCEPTING THIS STOCK OPTION AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE RECEIPT OF THE
PLAN.

 

MAYVILLE ENGINEERING COMPANY, INC.       OPTIONEE By:  

     

     

     

  [EXECUTIVE]       [OPTIONEE]   [POSITION]       Date:      

     

     

 

5



--------------------------------------------------------------------------------

MAYVILLE ENGINEERING COMPANY, INC.

NOTICE OF STOCK OPTION EXERCISE

Your completed form should be delivered to: _________________________,
____________________________.

Phone: __________________ Fax: _____________________ Email:
________________________

Incomplete forms may cause a delay in processing your option exercise.

 

  OPTIONEE INFORMATION

Please complete the following. PLEASE WRITE YOUR FULL LEGAL NAME SINCE THIS NAME
MAY BE ON YOUR STOCK CERTIFICATE.

Name: ________________________________________________________________________

Street Address:
_________________________________________________________________

City: ________________________    State: _________________    Zip Code:
_______________

Work Phone #: (_____) - _______ - ________    Home Phone #: (_____) - _______ -
__________

Social Security #: ______—_____—_______

 

  DESCRIPTION OF OPTION(S) BEING EXERCISED

Please complete the following for each option that you wish to exercise.

 

Grant    

Date    

  

Exercise Price    

Per Share    

  

Number of Option    

Shares Being Purchased    

  

Total Exercise Price (multiply Exercise Price Per Share    

by Number of Option Shares Being Purchased)    

             $         $              $         $              $         $      
       $         $              $         $   Aggregate Exercise Price        $

 

6